DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/26/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific connections between the jet, mounting base and outlet pipe) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments state that “while the conduit 15 and the siphon jet flushing nozzle 11 can be temporarily disconnected from the openings 8 and 9, the conduit 15 and the siphon jet nozzle 11 cannot easily and efficiently be removed and reattached”. Claim 1 does not require any specific form of a connection and instead only requires that the jet be removably connected to the mounting base.
In regards to Applicant’s arguments about the intended use of their ‘removably jet pipe assembly’ it is noted that the claims require that the ‘removable jet pipe assembly’ comprise a mounting base positioned on the outlet pipe and a jet removably connected to the mounting base. Applicant has acknowledged that “the conduit 15 and the siphon jet flushing nozzle 11 can be temporarily disconnected from the openings 8 and 9” and as the prior art of Campus meets the limitations of the claim language.

Applicant’s arguments state “Column 2 lines 13-18 of Campus includes the elements of the nozzles, which is not an element of the jet pipe assembly”. It is unclear as to what argument Applicant is presenting as their claimed ‘jet pipe assembly’ includes ‘a mounting base positioned on the outlet pipe and a jet removably connected to the mounting base”.

Applicant has argued that Schaffer “teaches that vent pipe 47 is connected to the tank opening 35 and flapper valve 45, not the drain channel 31. Therefore Schaffer does not teach the removable jet pipe assembly and mounting base” to which the Examiner disagrees. Hafner discloses a toilet with a jet pipe connected between the toilet inlet pipe and the toilet outlet pipe but does not disclose details of how it connects to the outlet pipe. Schaffer teaches an assembly for removably connecting a pipe to the outlet pipe of a toilet. As seen in Figs. 4-6 of Schaffer a mounting base is positioned on the outlet pipe 31 and a pipe 47 is removably attachable to the mounting base. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regards to Applicant’s argument about the pipe of Schaffer attaching to a tank opening and flapper valve it is unclear why Applicant is referencing this end of the pipe assembly when the reference is relied upon for the connection formed on the opposing end of the pipe assembly which removably connects to the outlet pipe of the toilet bowl. However if this argument was intended to highlight that Schaffer does not teach a connection between the inlet pipe and outlet pipe of the toilet bowl it is noted that Hafner discloses a toilet bowl comprising an inlet pipe, outlet pipe and jet pipe connecting between the inlet and outlet pipes with a jet directing water from the inlet pipe into the outlet pipe. Schaffer was relied upon as a teaching for how a pipe could be connected to the outlet pipe as Hafner does not disclose details of how its jet pipe attaches to the outlet pipe.

Applicant has argued that Schaffer’s reference 63 is not a ‘jet’ which functions in the same manner as that of their invention and as such the combination of Hafner in view of Schaffer does not teach their claimed invention to which the Examiner disagrees.
Hafner discloses a toilet bowl comprising an inlet pipe and an outlet pipe. A jet pipe (25) extends between the inlet pipe and outlet pipe and supplies water to a jet (26) that serves as the outlet of this pipe and which directs water into the outlet pipe. However Hafner does not disclose how the jet is coupled with the outlet pipe. Schaffer is relied upon as a teaching in regards to how to removably attach a pipe to the outlet pipe of a toilet in a removable manner. Schaffer teaches the provision of a mounting base (53) positioned on the outlet pipe, a detachable pipe (47) providing a fluid flow (air being directed towards outlet pipe) and an outlet structure (63). The outlet structure (63) was referred to as a ‘jet’ to conform to Applicant’s claim terminology. The resulting combination teaches how the pipe and jet assembly 25/26 of Hafner can be removably attached to a mounting base positioned on an outlet pipe in a similar manner to the pipe and outlet assembly 47/63 of Schaffer to facilitate easy/quick assembly/disassembly for maintenance and ease of installation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-8 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 1,928,717 (Campus).
Regarding claim 1, Campus discloses a toilet fixture comprising:
an inlet pipe (55);
	a toilet bowl (7) in fluid communication with the inlet pipe;
	an outlet pipe (18/19) in fluid communication with the toilet bowl;
	a jet pipe (15/45) in fluid communication with the inlet pipe and the outlet pipe;
	a removable jet pipe assembly (annotated figure below) that connects the jet pipe to the outlet pipe;
	wherein said removable jet pipe assembly comprises:
	a mounting base positioned on the outlet pipe; and
	a jet (11) removably connected to the mounting base.

    PNG
    media_image1.png
    286
    424
    media_image1.png
    Greyscale

Regarding claim 3, Campus further discloses that the removable jet pipe assembly comprises a locking mechanism configured to remove and/or attach the jet with the mounting base (threaded nut, annotated figure below).

    PNG
    media_image2.png
    226
    323
    media_image2.png
    Greyscale


Regarding claim 7, Campus discloses that the toilet fixture further comprises a fitting (37) provided in-line with the inlet pipe, wherein the fitting is connected to the jet pipe (fitting 37 connects to jet pipe through elbow 44).

Regarding claim 8, Campus discloses that the fitting includes a cleanout hole (39) that permits access to an interior space of the inlet pipe and jet pipe (fitting 37 has a top hole covered by cover 39 which can be removed to provide access to the interior of inlet pipe 55 and to jet pipe 15 through elbow 44).

Regarding claim 21, Campus discloses a toilet fixture comprising:
a jet pipe adapted (15/45) to be placed in fluid communication with an inlet pipe (55) and an outlet pipe (18/19), wherein the inlet pipe and outlet pipe are in fluid communication with a toilet bowl (7);
a removable jet pipe assembly (annotated figure below) configured to selectively connect and disconnect the jet pipe to the outlet pipe;
said removable jet pipe assembly comprises:
	a mounting base adapted to be positioned on the outlet pipe; and
	a jet (11) removably connected to the mounting base.

    PNG
    media_image1.png
    286
    424
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 and 21 are rejected in the alternate and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,067,181 (Hafner) in view of US 6,928,666 (Schaffer).
	Regarding claims 1 and 3-5, Hafner discloses a toilet fixture comprising:
	an inlet pipe (Fig. 3 - unlabeled, between fitting 22 and inlet valve 21);
	a toilet bowl (10) in fluid communication with the inlet pipe;
	an outlet pipe (12) in fluid communication with the toilet bowl;
	a jet pipe (25) in fluid communication with the inlet pipe and the outlet pipe; and
	a jet pipe assembly (26) comprising a jet (26) that connects the jet pipe to the outlet pipe.
	Hafner, however, does not disclose details of the jet pipe assembly such as how it connects to the outlet pipe.
	Schaffer teaches a pipe (47) removably connected to a toilet bowl (17) outlet pipe (31) through a pipe assembly comprising a mounting base (53) positioned on the outlet pipe and a ‘jet’ (outlet structure) (63) removably connected to the mounting base. The ‘jet’ is attached to or removed from the mounting base by a locking mechanism (67) comprising a pair of locking arms (67) that hold the ‘jet’ to the mounting base. At least one of the locking arms is spring-biased to permit the locking arm to move relative to the mounting base between a locked position and an unlocked position (arms 67 would require at least some degree of flexibility to bend over the hook structure of mounting base 53 to secure or remove the pipe). 
	It would have been obvious to one of ordinary skill in the art to provide a jet pipe assembly comprising a mounting base and locking arms as part of the jet pipe assembly, as taught by Schaffer, to permit easy attachment and detachment of the jet pipe during installation, maintenance or replacement. 

	Regarding claim 7, Hafner states that the toilet fixture comprises a fitting (22) provided in-line with the inlet pipe, wherein the fitting is connected to the jet pipe (Fig. 3).

	Regarding claim 21, Hafner discloses a toilet fixture comprising:
	a jet pipe (25) adapted to be in fluid communication with an inlet pipe (Fig. 3 - unlabeled, between fitting 22 and inlet valve 21) and an outlet pipe (12), wherein the inlet pipe and outlet pipe are in fluid communication with a toilet bowl (17); and
	a jet pipe assembly (26) comprising a jet (26) coupled to the outlet pipe.
	Hafner, however, does not disclose details of how jet pipe assembly such as how it connects to the outlet pipe.
	Schaffer teaches a pipe (47) removably connected to a toilet bowl (17) outlet pipe (31) through a pipe assembly comprising a mounting base (53) positioned on the outlet pipe and a ‘jet’ (63) removably connected to the mounting base.
	It would have been obvious to one of ordinary skill in the art to provide a jet pipe assembly comprising a mounting base positioned on the outlet pipe that the jet can removably attach to, as taught by Schaffer, to permit easy attachment and detachment of the jet pipe during installation, maintenance or replacement. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or reasonably teach the formation of a toilet fixture comprising a toilet bowl with an inlet pipe and an outlet pipe, the inlet pipe and outlet pipe connected by a jet pipe, the jet pipe removably attached to the outlet pipe by a jet pipe assembly comprising a mounting base and jet, the mounting base positioned on the outlet pipe and comprising a pair of locking arms for coupling to the jet of which at least one is spring biased and comprising a screw member for adjusting a biasing force of the spring-biased locking arm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A ROS/            Examiner, Art Unit 3754 

/DAVID P ANGWIN/            Supervisory Patent Examiner, Art Unit 3754